UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7611



FRANK MOORE,

                                              Plaintiff - Appellant,

          versus


BUNCOMBE COUNTY; KATE DREHER, Assistant
District Attorney,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Senior
District Judge. (CA-05-294-1)


Submitted: February 23, 2006                   Decided: March 3, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Frank Moore appeals the district court’s order denying

his motion to reconsider the dismissal of his 42 U.S.C. § 1983

(2000) action and motion for a temporary restraining order.              We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Moore v. Buncombe County, No CA-05-294-1 (W.D.N.C.

Sept. 29, 2005).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -